Citation Nr: 0912595	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-13 387	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for kidney failure as caused by 
medication prescribed by VA.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
kidney failure as caused by medication prescribed by VA. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 1949 to January 1952.  

2.  By decision dated in August 2007, the Board denied the 
Veteran's appeal for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for kidney failure as caused 
by medication prescribed by VA; the Veteran appealed the 
August 2007 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).

3.  On October 22, 2008, the Board was notified by the RO in 
North Little Rock, Arkansas, that the Veteran had died on 
July [redacted], 2008.

4.  On February 2, 2009, the Court vacated the Board's 
decision and dismissed the Veteran's appeal before the Court.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


